Title: To Thomas Jefferson from William C. C. Claiborne, 28 October 1803
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            Natchez October 28th. 1803.
          
          About 20 minutes since, I received a Letter from my friend Docter Sibley, enclosing me a Map of the Country West of the Mississippi, which I hasten to forward to you:—The Doctor’s Letter contains much useful Information, & therefore I have taken the liberty to transmit it for your perusal & must beg you to receive it in confidence.—
          The Northern Mail is now closing, and the Post-Master allows me but two Minutes to close my Communication, which I hope will be received as an apology for its brevity:—
          Accept my best wishes.— I have the honor to subscribe myself Your faithful friend & mo: Obt. Servt.
          
            William C. C. Claiborne
          
         